          Case 3:20-cr-00135-BAS Document 42 Filed 08/24/20 PageID.144 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 20-cr-00135-BAS
12                                     Plaintiff,
                                                          ORDER DENYING EMERGENCY
13            v.                                          MOTION FOR COMPASSIONATE
                                                          RELEASE (ECF No. 37)
14   FERNANDO LLAMAS-FIERRO,
15                                   Defendant.
16
17            On June 3, 2020, this Court sentenced Mr. Llamas-Fierro to twelve months and a
18   day in custody. (ECF No. 34.) Mr. Llamas-Fierro has served approximately eight and one-
19   half months of that sentence and, according to defense counsel, his projected release date
20   is October 20, 2020. (ECF No. 37 at 2.) In early July, Mr. Llamas-Fierro tested positive
21   for COVID-19. (ECF No. 40.) He now seeks compassionate release in light of this positive
22   test. (ECF No. 37.) The Government opposes (ECF Nos. 39, 40), and Mr. Llamas-Fierro
23   replies (ECF No. 41). For the reasons stated below, the Court DENIES Mr. Llamas-
24   Fierro’s motion.
25   I.       BACKGROUND
26            On December 14, 2019, Mr. Llamas-Fierro drove through the Otay Mesa Port of
27   Entry with more than thirty kilograms (eighty-seven pounds) of methamphetamine in his
28   vehicle. (Presentence Report (“PSR”) ¶¶ 4–11, ECF No. 27.) He was the driver and sole

                                                    -1-
                                                                                        20cr0135
       Case 3:20-cr-00135-BAS Document 42 Filed 08/24/20 PageID.145 Page 2 of 4



 1   occupant of the vehicle. (Id.) Mr. Llamas-Fierro was allowed to plead guilty to one count
 2   of conspiracy to smuggle bulk cash in violation of 31 U.S.C. § 5322. (ECF No. 23.) In
 3   exchange, the Government moved to dismiss the underlying charge of importation of
 4   methamphetamine. (Id.)
 5         The Probation Department calculated Mr. Llamas-Fierro’s sentencing guideline
 6   range to be 51–60 months, but ultimately recommended 15 months in custody. (PSR ¶¶
 7   83–84.) The Court followed the Government’s recommendation and sentenced Mr.
 8   Llamas-Fierro to twelve months and a day in custody. (ECF Nos. 29, 34.)
 9         At the time of sentencing, the Court took into consideration the fact that Mr. Llamas-
10   Fierro, who is 53 years old, was obese and had type-2 diabetes, hypertension, and high
11   blood pressure. (PSR ¶ 41.) At sentencing, defense counsel argued that Mr. Llamas-Fierro
12   was at risk of contracting COVID-19 in custody. (ECF No. 31.)
13         Since that date, Mr. Llamas has, in fact, tested positive for COVID-19. (ECF No.
14   40.) According to the Government’s supplemental opposition to the Emergency Motion,
15   Mr. Llamas tested positive for COVID-19 on July 2, 2020. He was isolated from the
16   general population from July 5 to July 31, but he has now been returned to the general
17   population. (Id.) According to the Warden of the facility where he is being held, he does
18   not appear to be experiencing medical complications from the infection. (Id.)
19   II.   ANALYSIS
20         Under 18 U.S.C. § 3582(c)(1)(A), a court may, in certain circumstances, modify or
21   reduce a defendant’s term of imprisonment, after he has exhausted his administrative
22   remedies, if “considering the factors set forth in [18 U.S.C.] section 3553(a)” the Court
23   finds, as relevant here, that “extraordinary and compelling reasons warrant such a
24   reduction” and “such a reduction is consistent with applicable policy statements issued by
25   the Sentencing Commission.” United States v. Ng Lap Seng, __F. Supp. 3d__, 2020 WL
26   2301202, at *7 (S.D.N.Y. 2020). As the movant, the defendant bears the burden to
27   establish that he or she is eligible for a sentence reduction. United States v. Holden, __ F.
28   Supp. 3d__, 2020 WL 1673440, at *3 (D. Or. 2020).

                                                 -2-
                                                                                          20cr0135
      Case 3:20-cr-00135-BAS Document 42 Filed 08/24/20 PageID.146 Page 3 of 4



 1         Although generally a defendant is required to request compassionate relief initially
 2   from the Bureau of Prisons (“BOP”), Defendant argues, and the Government does not
 3   disagree, that exhaustion of administrative remedies would be futile in this case. Mr.
 4   Llamas-Fierro attaches a letter from the BOP explaining that Mr. Llamas is not currently
 5   in BOP custody so cannot be evaluated by the BOP for release. (ECF No. 37, Exh. A.)
 6         As explained in United States v. Arreola-Bretado, __ F. Supp. 3d__, 2020 WL
 7   2535049 (S.D. Cal. 2020), Mr. Llamas-Fierro is being held by the U.S. Marshal Service at
 8   Otay Mesa, which is a non-BOP facility. Otay Mesa is a private contract Immigration and
 9   Customs Enforcement (“ICE”) facility run by the company Core-Civic. See id. at *1.
10   Thus, requiring Mr. Llamas-Fierro to request release from the BOP would be futile, and
11   the resulting administrative process would be incapable of granting him relief. See
12   Washington v. Barr, 925 F.3d 109, 118–19 (2d Cir. 2019) (citing McCarthy v. Madigan,
13   503 U.S. 140, 146–47 (1992) (providing “exhaustion may be unnecessary where it would
14   be futile” or “where the administrative process would be incapable of granting relief”);
15   Arreola-Bretado, 2020 WL 2535049, at *2 (“The Court can envision no situation more
16   futile than being required to petition to a BOP warden who does not exist.”). Hence, the
17   Court finds exhaustion of administrative remedies is not required in Mr. Llamas-Fierro’s
18   circumstances.
19         However, the Court finds Mr. Llamas-Fierro fails to show either that he is facing
20   “extraordinary and compelling circumstances” or that the factors set forth in Section
21   3553(a) support such a reduction in sentence.
22         Although Mr. Llamas-Fierro has contracted COVID-19, he does not appear to be
23   experiencing medical complications from the infection. Additionally, at the time of
24   sentencing, the Court took into consideration the risks Mr. Llamas was facing and agreed
25   to dismiss the underlying charge of importing thirty kilograms of methamphetamine.
26   Instead, the Court sentenced Mr. Llamas to only twelve months and a day in custody. He
27   is scheduled to be released in two months. Any decrease in this originally-imposed
28   sentence would create disparities that are not warranted, even in light of Mr. Llamas-

                                               -3-
                                                                                        20cr0135
       Case 3:20-cr-00135-BAS Document 42 Filed 08/24/20 PageID.147 Page 4 of 4



 1   Fierro’s positive coronavirus test. Considering all of the Section 3553(a) factors, the Court
 2   finds the sentence imposed was, and still is, appropriate.
 3   III.   CONCLUSION
 4          Because the Court finds Mr. Llamas-Fierro has failed to demonstrate “extraordinary
 5   and compelling reasons” for his sentence reduction and because the Section 3553(a) factors
 6   do not support such a reduction, the Court DENIES Mr. Llamas-Fierro’s emergency
 7   motion for compassionate release (ECF No. 37).
 8          IT IS SO ORDERED.
 9
10   DATED: August 21, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
                                                                                           20cr0135
